[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION
The court approves the fees and costs of the attorney for the minor child and hereby awards those fees in the amount of $17,088.50.
Each of the parties shall be responsible for one half of this amount, and shall be credited with any payments they have already made. Each shall, within 30 days, make arrangements with Atty. Henderson for payment of the amount awarded, and shall provide to him security, in the manner of a lien against their real property for any unpaid balance.
BY THE COURT;
ELAINE GORDON, JUDGE